Citation Nr: 0720513	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  06-13 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Veteran, A.B.


ATTORNEY FOR THE BOARD

S. R. Murphy, Law Clerk


INTRODUCTION

The veteran served on active duty from December 1963 to April 
1972. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the appellant's claim 
for entitlement to service connection for PTSD.

In a December 2006 the veteran was provided a Board Hearing 
in front of the undersigned Veteran's Law Judge.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  Any current diagnosis of PTSD is not based on a verified 
stressor of service origin.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005).  Regulations 
implementing the VCAA have been enacted.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim.  This includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is to provide.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, VA must ask the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2006).

The veteran was provided with a communication in October 2004 
with regard to his service connection claim for PTSD that 
informed the veteran of the above requirements.  
Subsequently, in October 2005 he was provided with another 
letter informing him of specific evidence needed to verify 
PTSD stressors.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
case held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are: (1) 
Veteran's status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must indicate that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

While VA failed to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claim for the disability on appeal prior to the 
denial of the claim, as required by Dingess, such failure is 
harmless because the claim is being denied; therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board finds that all necessary assistance has also been 
provided to the veteran. Service medical records and post 
service medical records have been associated with the claims 
file. 

In view of the foregoing, the Board finds VA has fulfilled 
its duties to notify and assist the veteran in the claim 
under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Pertinent Legal Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.
 
The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  If, VA determines either that the 
veteran did not engage in combat with the enemy or that he 
did engage in combat, but that the alleged stressor is not 
combat related, then his lay testimony, in and of itself, is 
not sufficient to establish the occurrence of his alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  Cohen v. Brown, 10 
Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.

Analysis

The veteran is seeking entitlement to service connection for 
PTSD.  

The Board has reviewed all of the evidence of record.  The 
evidence does not establish that the veteran engaged in 
combat with the enemy; therefore, the veteran's lay testimony 
alone may not establish the occurrence of the claimed in-
service stressor.  See 38 C.F.R. § 3.304(f).   The veteran 
states that he was awarded the Combat Infantry badge; 
however, review of the records fails to show that the veteran 
received this award or any other award that verifies combat 
experience. Therefore, as there is no evidence of record that 
establishes that the veteran engaged in combat, his in-
service stressors therefore must be verified.  

The veteran's service medical records are silent with respect 
to any diagnosis or treatment for PTSD.  In a May 1971 
treatment record a physician did, however, note that the 
veteran was "nervous."  However, a subsequent February 1972 
service examination prior to discharge showed that he was 
evaluated as psychiatrically clinically normal and the 
veteran specifically indicated he had no nervous trouble of 
any sort, depression, excessive worrying, or frequent trouble 
sleeping.  In March 1972, a subsequent examination indicated 
no change in the veteran's medical condition.  Thus, the 
Board finds the one report of nervousness in service was 
acute in nature and, based on the February 1972 service exam, 
had not resulted in a chronic disability and was not present 
at the time of the veteran's discharge. 38 C.F.R. § 3.303(b).  

An October 2004 VA treatment record showed a diagnosis of 
PTSD.  The treatment record states that the veteran's 
reported stressors included general combat experiences.  The 
Board notes that a diagnosis of PTSD that is based on an 
examination, which relied upon an unverified history, is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  
Therefore, even if there is a diagnosis of PTSD, service 
connection cannot be established without evidence 
corroborating the stressors.  The Board acknowledges the 
veteran's assertions and the screening he submitted.  
However, the veteran's statements alone are insufficient to 
support a grant of service connection, additional evidence is 
required.  The claimed stressors must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998).  
The Board notes that whether a veteran has submitted 
sufficient corroborative evidence of claimed in-service 
stressors is a factual determination.  Pentecost, supra.

In an August 2005 statement in support of the claim, the 
veteran identified that he was in Vietnam from 1965 to 1966, 
in the Mekong Delta with the 9th Infantry.  In the statement, 
he elaborates on his stressors and states that he was exposed 
to mortar fire, rockets, and casualties.  Given the lack of a 
specific date range, this information was not specific enough 
to verify the stressors or warrant additional research.  In 
Fossie v. West, 12 Vet. App. 1, 6-7 (1998), the Court held 
that there was no duty to assist where veteran's statements 
concerning in-service stressors were too vague to refer to 
the U. S. Army and Joint Services Records Research Center 
(JSRRC). "Just because a physician or other health care 
professional accepted the veteran's description of his 
Vietnam experiences as credible and diagnosed the appellant 
as suffering from PTSD does not mean that the BVA was 
required to grant service connection for PTSD."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992). "The BVA [is] not 
bound to accept the appellant's uncorroborated account of his 
Vietnam experiences...."  Swann v. Brown, 5 Vet. App. 229, 
233 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 

Thus, in October 2005, the VA requested more information and 
requested that the veteran report with specific details 
concerning the identified stressor incidents.  The veteran 
did not provide any supplementary information elaborating on 
the stressors.  At the veteran's December 2006 hearing, he 
did not provide sufficient information to verify the 
stressors.  A witness was present at the hearing, but he did 
not serve with the veteran, and therefore would be unable to 
corroborate the stressor incidents.  Without further 
information, the stressors remain unverifiable.  There is, 
therefore, no credible supporting evidence, either within the 
service records or presented by the veteran, that verify the 
veteran's claimed in-service stressors.  

Therefore, the Board finds, pursuant to 38 C.F.R. § 
3.304(f)(3), that the veteran has not indicated the existence 
of any sufficient evidence from sources other than the 
veteran's service records and current treatment records that 
may corroborate the veteran's account of the stressor 
incidents.  At this juncture, then, there is no verified or 
verifiable in-service stressful experience to support a 
diagnosis of PTSD; hence, further development of the claim is 
not warranted.  Accordingly, any diagnosis of PTSD lacks 
probative value and is insufficient to support an award of 
service connection for PTSD.  A diagnosis of PTSD must 
include a verified stressor for service connection to be 
granted.  Cohen, supra.  In that regard, the Board finds that 
the veteran's claim for PTSD must be denied since the veteran 
was unable to provide sufficient evidence to verify the 
alleged in-service stressors.	

Absent credible supporting evidence of a claimed in-service 
stressful experience, the requirements for service connection 
for PTSD have not been met.  Under these circumstances, the 
benefit-of-the-doubt doctrine is not for application, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.


____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


